Citation Nr: 1432634	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right mid tibia/fibula and medial malleolus fractures.


REPRESENTATION

Appellant represented by:   Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which increased the rating for right mid tibia/fibula and medial malleolus fractures from 20 to 30 percent disabling, effective May 15, 2006.  The case was subsequently transferred to the RO in Chicago, Illinois, which retains jurisdiction.  The Veteran filed claims for increased ratings within the year appeal period of two separate rating decisions, which kept his claim pending from the original date of May 15, 2006.  See 38 C.F.R. § 3.156(b) (2013) (essentially providing that new and material evidence received within the appeal period after a decision requires readjudication of the previously considered claim). 


FINDINGS OF FACT

1. From May 15, 2006 to February 22, 2009, the Veteran's tibia/fibula disability caused marked ankle disability, but there is no evidence of nonunion requiring a brace.

2. From February 22, 2009 forward, the Veteran's tibia/fibula disability caused marked ankle disability and required a brace.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for residuals of tibia/fibula and medial malleolus fractures for the period from May 15, 2006 to February 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2013).

2. The criteria for a rating of 40 percent, but not higher, for residuals of tibia/fibula and medial malleolus fractures for the period from February 22, 2009 forward, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2006, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's tibia/fibula disability in May 2008, July 2009, and September 2013.  The examination reports contained the findings needed to rate the disability.  The Veteran requested and was scheduled for a hearing before a Board Veterans Law Judge.  He was sent two notices of the hearing date but did not appear and did not provide any reasonable excuse for his absence.  The Board has carefully reviewed the record and determines there is no additional development needed.  

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

The Veteran was assigned a 30 percent rating for his tibia/fibula disability under Diagnostic Code 5262 for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  Diagnostic Code 5262 provides for a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability and 40 percent rating for nonunion of the tibia and fibula with loose motion requiring brace.  38 C.F.R. § 4.71a.  

The amputation rule prohibits the Veteran from receiving a rating in excess of 40 percent for a disability below the knee.  The combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed. 38 C.F.R. § 4.68.  Diagnostic code 5165 allows for a 40 percent rating for leg amputation at a lower level.  38 C.F.R. § 4.71a.  

The Veteran incurred fractures of the mid-shaft of the right tibia and fibula and right malleolus in a motor cycle accident in April 1978.  

The VA examiner in May 2008 recorded the Veteran's plantar flexion as zero to 20 degrees and dorsiflexion as zero to 5 degrees.  Normal plantar flexion is from zero to 45 degrees and normal dorsiflexion is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  The examiner noted marked degenerative changes around the ankle manifested by sclerosis of the articular surfaces, osteophyte formation, and narrowing of joint space.  X-rays reportedly showed an old healed fracture deformity at the midshaft and marked degenerative joint disease, osteophytes and narrowing around the ankle.  A 1/4 inch leg shortening was noted.  He did not use assistive devices.

The examination indicates that the Veteran had deformity but not malunion and was not using a brace or other assistive device.  There is no other evidence of nonunion with loose motion requiring a brace to merit a 40 percent disability rating during this period.  VA treatment records do not mention the need for an ankle brace until after this period.  The Veteran also does not note the use of a brace until after this period.  

For disabilities of the musculoskeletal system evaluated on the basis of limitation of motion, VA is required to consider any functional impairment manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  Here, however, the marked limitation of motion in the Veteran's ankle is the maximum rating for limitation of ankle motion and his service connected injury did not involve the knee (which was found to be normal on examination).  Moreover, the VA examiner in May 2008 found no additional functional impairment due to pain, weakness, incoordination, or flare-ups.  

Therefore, the criteria of a 40 percent disability rating have not been met.  See 38 C.F.R. § 4.71a, DC 5262.

The evidence shows increased disability in the right ankle requiring use of a brace.  VA treatment from February 22, 2009 noted an order for a Swedo ankle brace for the Veteran's right ankle.  The September 2013 VA examination and VA treatment records show continuous use of the ankle brace.  VA examinations from July 2009 and September 2013 noted increased limitation of motion in the ankle with plantar flexion limited to 10 degrees and 15 degrees, respectively.  In a December 2009 statement, the Veteran reported being issued a brace for nonunion and loose motion with marked ankle disability.  While examination findings did not show nonunion, the deformity and use of a brace approximate the criteria for the 40 percent rating.  38 C.F.R. § 4.7.  As such, the criteria for a 40 percent disability rating for the tibia/fibula disability from February 22, 2009 forward have been met.      

As discussed above, 40 percent is the maximum rating allowed for the Veteran's lower leg disability.  See 38 C.F.R. § 4.68.  Therefore, discussion of functional impairment is not necessary.   

The Board notes consistent objective evidence that the Veteran's right leg differs in length from his left leg by one quarter (1/4) of an inch.  This symptom seems to be considered by the above discussed Diagnostic Code, meaning a rating under a separate diagnostic code would be impermissible pyramiding.  See C.F.R. § 4.14.  More conclusively though, a compensable rating for shortening of the lower extremity requires one and one quarter (1 1/4) inch to two inches shortening.  38 C.F.R. § 4.71a, DC 5275.  Therefore, the Veteran could not receive a compensable rating under Diagnostic Code 5275.  See id. 

A separate rating under DC 5271 would not be warranted because the rating under DC 5262 contemplates marked ankle disability, which in turn would contemplate limitation of motion as part of the disability.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The rating criteria contemplate at least marked disability regardless of the manifestations causing that disability.  As such they encompass all possible disability from all symptoms.  The manifestations of the Veteran's tibia/fibula disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address ankle disability and use of a brace, and regulations address functional loss from pain.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The record also shows that the Veteran is employed and there has been no allegation or evidence that this employment is marginal or that he is otherwise unemployable.  Further consideration of entitlement to a total rating for compensation based on individual unemployability is, therefore, not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The preponderance of the evidence is against a rating in excess of 30 percent for the period from May 15, 2006 to February 22, 2009, and the law prohibits a rating in excess of 40 percent for the remaining period.  See 38 C.F.R. §§ 4.68, 4.71a.  As such, the benefit of the doubt doctrine is inapplicable, and the remaining claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3







							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 30 percent for the period from May 15, 2006 to February 22, 2009 for residual disabilities of tibia/fibula and medial malleolus fractures is denied.

A rating of 40 percent, but not higher, for residual disabilities of tibia/fibula and medial malleolus fractures, effective February 22, 2009, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


